Case 2:20-cv-10034-PDB-RSW ECF No. 19, PageID.1208 Filed 03/29/21 Page 1 of 18




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 HEATHER CAVANAUGH,
                                                 Case No. 20-cv-10034
                     Plaintiff,
                                                 Paul D. Borman
 v.                                              United States District Judge

 ANDREW SAUL, COMMISSIONER                       R. Steven Whalen
 OF SOCIAL SECURITY,                             United States Magistrate Judge

                Defendant.
 ______________________________/

 OPINION AND ORDER: (1) OVERRULING PLAINTIFF’S OBJECTIONS
    (ECF NO. 17); (2) ADOPTING MAGISTRATE JUDGE R. STEVEN
 WHALEN’S MARCH 5, 2021 REPORT AND RECOMMENDATION (ECF
     NO. 16); (3) DENYING PLAINTIFF’S MOTION FOR SUMMARY
  JUDGMENT (ECF NO. 11); (4) GRANTING DEFENDANT’S MOTION
 FOR SUMMARY JUDGMENT (ECF NO. 13); AND (5) AFFIRMING THE
                   DECISION OF THE COMMISSIONER

       On March 5, 2021, Magistrate Judge R. Steven Whalen issued a Report and

 Recommendation (“Report”) to deny Plaintiff’s Motion for Summary Judgment,

 grant Defendant’s Motion for Summary Judgment, and affirm the final decision of

 the Commissioner to deny Plaintiff’s applications for Disability Insurance Benefits

 (“DIB”) and Supplemental Security Income (“SSI”). (ECF No. 16, Report.) On

 March 19, 2021, Plaintiff filed Objections to the Report and Recommendation. (ECF

 No. 17, Pl.’s Obj.) Defendant filed a Response to Plaintiff’s Objections on March

 24, 2021. (ECF No. 18, Def.’s Resp.)
Case 2:20-cv-10034-PDB-RSW ECF No. 19, PageID.1209 Filed 03/29/21 Page 2 of 18




          Having conducted a de novo review, pursuant to 28 U.S.C. § 636(b)(1), of

 those parts of the Magistrate Judge’s Report and Recommendation to which specific

 objections have been filed, the Court OVERRULES Plaintiff’s Objections (ECF No.

 17), ADOPTS the Magistrate Judge’s Report and Recommendation (ECF No. 16),

 GRANTS Defendant’s Motion for Summary Judgment (ECF No. 13), DENIES

 Plaintiff’s Motion for Summary Judgment (ECF No. 11), and AFFIRMS the findings

 of the Commissioner.

                                I.    BACKGROUND

          The findings of the Administrative Law Judge (“ALJ”) and the pertinent

 portions of the Administrative Record are accurately and adequately cited to in the

 Report and Recommendation and the Court incorporates those factual recitations

 here. (Report, PgID 1164-72 (citing ECF No. 9, Transcript of Social Security

 Proceedings passim (hereinafter “Tr. ___”).) The record evidence will be discussed

 in this Opinion and Order only as necessary to the Court’s resolution of Plaintiff’s

 Objections. The following summary contains an overview of Plaintiff’s disability

 claim.

          Plaintiff applied for disability insurance benefits (“DIB”) and supplemental

 security income (“SSI”) on August 9, 2017, alleging disability as of September 1,

 2011. (Tr. 175, 177.) On October 11, 2018, Plaintiff appeared for and testified at a

 hearing before Administrative Law Judge (“ALJ”) Andrew G. Sloss. (Tr. 28-48.)

                                               2
Case 2:20-cv-10034-PDB-RSW ECF No. 19, PageID.1210 Filed 03/29/21 Page 3 of 18




 Plaintiff was represented by attorney Clifford Walkon at the hearing. (Id.) On

 December 31, 2018, the ALJ issued an unfavorable decision on Plaintiff’s claims.

 (Tr. 10-22.)

       The ALJ found that Plaintiff had the following severe impairments:

 osteoarthritis, major depressive disorder, generalized anxiety disorder, and post-

 traumatic stress disorder (“PTSD”), but that the conditions of diabetes, obesity,

 hypertension, asthma, and psoriatic arthritis were non-severe because they had been

 successfully “treated, controlled, [or] stabilized or otherwise do no more than

 minimally affect [Plaintiff’s] ability to perform basic work activities.” (Tr. 12-13.)

 Nevertheless, the ALJ concluded that Plaintiff did not have an impairment or

 combination of impairments that met or medically equaled the severity of one of the

 listed impairments in 20 C.F.R. Pt. 404, Subpt. P, App. 1. (Tr. 13-15.) The ALJ

 determined that Plaintiff had the Residual Functional Capacity (“RFC”) to perform

 a reduced range of light work with the following additional limitations:

       [T]he claimant can occasionally climb ramps or stairs and can
       frequently balance. The claimant is limited to frequent handling and
       fingering bilaterally. The claimant must avoid concentrated exposure to
       extreme cold, and even moderate exposure to vibration. The claimant
       must also avoid concentrated exposure to respiratory irritants and to
       hazards. The claimant can perform simple, routine tasks.

 (Tr. 15.) At Step Four, the ALJ found that Plaintiff was capable of performing her

 past relevant work as a cashier as the job was generally performed in the national



                                              3
Case 2:20-cv-10034-PDB-RSW ECF No. 19, PageID.1211 Filed 03/29/21 Page 4 of 18




 economy, and that she therefore has not been under a disability from September 1,

 2011 through the date of the decision. (Tr. 21.)

       Plaintiff requested review of the ALJ’s decision by the Appeals Council,

 which was denied on November 19, 2019. (Tr. 1-3.)

       On January 7, 2020, Plaintiff commenced this action. (ECF No. 1.) The parties

 filed cross motions for summary judgment. (ECF No. 11, Pl’s Mot.; ECF No. 13,

 Def.’s Mot.) Plaintiff also filed a reply brief. (ECF No. 14, Pl.’s Reply.) Plaintiff

 argued that the ALJ erred at Step Two of the sequential analysis by declining to

 include the conditions of psoriatic arthritis, diabetes, and obesity among the severe

 limitations, the ALJ improperly discounted the opinions of her treating psychiatrist

 and therapist, and the vocational expert’s testimony is at odds with the limitations in

 the hypothetical and the RFC found in the administrative opinion. (Pl.’s Mot.)

       In the March 5, 2021 Report and Recommendation on the cross motions, the

 Magistrate Judge recommended that the Court deny Plaintiff’s Motion for Summary

 Judgment, grant Defendant’s Motion for Summary Judgment, and affirm the

 Commissioner’s decision. (Report.) The Magistrate Judge found that the ALJ’s

 decision was supported by substantial evidence. (Id.)

       On March 19, 2021, Plaintiff filed an objection to the Magistrate Judge’s

 Report and Recommendation. (Pl.’s Obj.) Defendant filed its response to the

 objection on March 24, 2021. (Def.’s Resp.)

                                               4
Case 2:20-cv-10034-PDB-RSW ECF No. 19, PageID.1212 Filed 03/29/21 Page 5 of 18




                          II.    STANDARD OF REVIEW

       Pursuant to Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1),

 the Court conducts a de novo review of the portions of the Magistrate Judge’s Report

 and Recommendation to which a party has filed a “specific written objection” in a

 timely manner. Lyons v. Comm’r Soc. Sec., 351 F. Supp. 2d 659, 661 (E.D. Mich.

 2004). A district court “may accept, reject, or modify, in whole or in part, the

 findings or recommendations made by the magistrate judge.” 28 U.S.C. §

 636(b)(1)(C). Only those objections that are specific are entitled to a de novo review

 under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). “The parties

 have the duty to pinpoint those portions of the magistrate's report that the district

 court must specially consider.” Id. (quotation marks and citation omitted). “A

 general objection, or one that merely restates the arguments previously presented is

 not sufficient to alert the court to alleged errors on the part of the magistrate judge.”

 Aldrich v. Bock, 327 F. Supp. 2d 743, 747 (E.D. Mich. 2004). “‘[B]are disagreement

 with the conclusions reached by the Magistrate Judge, without any effort to identify

 any specific errors in the Magistrate Judge’s analysis that, if corrected, might warrant

 a different outcome, is tantamount to an outright failure to lodge objections to the R

 & R.’” Arroyo v. Comm’r of Soc. Sec., No. 14-cv-14358, 2016 WL 424939, at *3

 (E.D. Mich. Feb. 4, 2016) (quoting Depweg v. Comm’r of Soc. Sec., No. 14-11705,




                                                5
Case 2:20-cv-10034-PDB-RSW ECF No. 19, PageID.1213 Filed 03/29/21 Page 6 of 18




 2015 WL 5014361, at *1 (E.D. Mich. Aug. 24, 2015) (citing Howard v. Sec’y of

 Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)).

       In reviewing the findings of the ALJ, the Court is limited to determining

 whether those findings are “supported by substantial evidence” and made “pursuant

 to proper legal standards.” See Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241

 (6th Cir. 2007) (citing 42 U.S.C. § 405(h) and Cutlip v. Sec’y of Health and Human

 Servs., 25 F.3d 284, 286 (6th Cir. 1994)). “Substantial evidence is ‘such relevant

 evidence as a reasonable mind might accept as adequate to support a conclusion.’”

 Kyle v. Comm’r of Soc. Sec., 609 F.3d 847, 854 (6th Cir. 2010) (quoting Lindsley v.

 Comm’r of Soc. Sec., 560 F.3d 601, 604 (6th Cir. 2009)); see also McGlothin v.

 Comm’r of Soc. Sec., 299 F. App’x 516, 522 (6th Cir. 2008) (recognizing that

 substantial evidence is “more than a scintilla of evidence but less than a

 preponderance”) (internal quotation marks omitted). “If the Commissioner’s

 decision is supported by substantial evidence, [the court] must defer to that decision,

 ‘even if there is substantial evidence in the record that would have supported an

 opposite conclusion.’” Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007)

 (quoting Longworth v. Comm’r of Soc. Sec. Admin., 402 F.3d 591, 595 (6th Cir.

 2005)).

       As to whether proper legal criteria were followed, a decision of the SSA

 supported by substantial evidence will not be upheld “where the SSA fails to follow

                                               6
Case 2:20-cv-10034-PDB-RSW ECF No. 19, PageID.1214 Filed 03/29/21 Page 7 of 18




 its own regulations and where that error prejudices a claimant on the merits or

 deprives the claimant of a substantial right.” Bowen v. Comm’r of Soc. Sec., 478 F.3d

 742, 746 (6th Cir. 2007) (citing Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 546-

 47 (6th Cir. 2004)).

       “This Court does not try the case de novo, nor resolve conflicts in the

 evidence, nor decide questions of credibility.” Cutlip, 25 F.3d at 286. “It is of course

 for the ALJ, and not the reviewing court, to evaluate the credibility of witnesses,

 including that of the claimant.” Rogers, 486 F.3d at 247. See also Cruse v. Comm’r

 of Soc. Sec., 502 F.3d 532, 542 (6th Cir. 2007) (noting that the “ALJ’s credibility

 determinations about the claimant are to be given great weight, ‘particularly since

 the ALJ is charged with observing the claimant’s demeanor and credibility’”)

 (quoting Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 531 (6th Cir. 1997)).

       “Judicial review of the Secretary’s findings must be based on the record as a

 whole.” Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 535 (6th Cir. 2001)).

 Therefore, “[b]oth the court of appeals and the district court may look to any

 evidence in the record, regardless of whether it has been cited by the [ALJ].” Id.

 (citing Walker v. Sec’y of Health and Human Servs., 884 F.2d 241, 245 (6th Cir.

 1989)). See also Conley v. Comm’r of Soc. Sec., No. 13-cv-13072, 2015 WL 404229,

 at *10 (E.D. Mich. Jan. 29, 2015) (“The court must examine the administrative




                                               7
Case 2:20-cv-10034-PDB-RSW ECF No. 19, PageID.1215 Filed 03/29/21 Page 8 of 18




 record as a whole, and may look to any evidence in the record, regardless of whether

 it has been cited by the ALJ.”).

       “[A]n ALJ can consider all the evidence without directly addressing in his

 written decision every piece of evidence submitted by a party. Nor must an ALJ

 make explicit credibility findings as to each bit of conflicting testimony, so long as

 his factual findings as a whole show that he implicitly resolved such conflicts.”

 Kornecky v. Comm’r of Soc. Sec., 167 F. App’x 496, 508 (6th Cir. 2006) (quoting

 Loral Defense Systems-Akron v. N.L.R.B., 200 F.3d 436, 453 (6th Cir. 1999)).

                                    III.   ANALYSIS

       Plaintiff asserts three objections to the Report and Recommendation: (1) the

 Magistrate Judge erred in finding that the ALJ properly considered all of Plaintiff’s

 severe impairments in determining her RFC; (2) the Magistrate Judge erred in

 finding that the opinions of Plaintiff’s psychiatrist were “vague;” and (3) the

 Magistrate Judge erred in finding that Plaintiff could return to her past relevant work.

 (Pl.’s Obj. PgID 1190-96.)

       A. Objection No. 1: The Magistrate Judge Erred in Finding That the ALJ
          Properly Considered All of Plaintiff’s Severe Impairments in
          Determining her Residual Functional Capacity

       Plaintiff argues that the Magistrate Judge erred in finding that the ALJ

 adequately accounted for all of Plaintiff’s severe impairments at Step 2 of the

 sequential evaluation. (Pl.’s Obj. PgID 1190-91.) Plaintiff asserts that “the ALJ

                                               8
Case 2:20-cv-10034-PDB-RSW ECF No. 19, PageID.1216 Filed 03/29/21 Page 9 of 18




 failed to consider Plaintiff’s psoriatic arthritis, nor did the ALJ explain why this

 condition did not interfere with the Plaintiff’s residual functional capacity.” (Id.

 PgID 1191.)

       This is simply a reassertion of an argument Plaintiff made in her motion for

 summary judgment and in her reply brief. (See Pl.’s Mot., PgID 1101-04; Pl.’s

 Reply, PgID 1153-54.) District courts in this Circuit have held that a court is not

 obligated to reassess the same arguments presented before the Magistrate Judge with

 no identification of error in the Magistrate Judge’s recommendation. See Sanders v.

 Saul, No. 19-12475, 2020 WL 5761025, at *2 (E.D. Mich. Sept. 25, 2020) (citing

 Markgraff v. Comm’r of Soc. Sec., No. 17-10511, 2018 WL 654838, at *2 (E.D.

 Mich. Jan. 31, 2018) (“Plaintiff’s Objection includes arguments drawn almost in

 their entirety from his motion for summary judgment. They merely rehash the same

 arguments presented to the Magistrate Judge. The Court is not obligated to reassess

 the identical arguments presented before the Magistrate Judge with no identification

 of error in the Magistrate Judge’s recommendation.”)). To the extent Plaintiff

 attempts to raise a new argument that the ALJ failed to consider her medication side

 effects in the RFC determination, that issue was not raised in Plaintiff’s briefing

 before the Magistrate Judge, and a party cannot raise a new argument in an objection.

 See Murr v. United States, 200 F.3d 895, 902 n.1 (6th Cir. 2000) (“Courts have held

 that while the Magistrate Judge Act … permits de novo review by the district court

                                              9
Case 2:20-cv-10034-PDB-RSW ECF No. 19, PageID.1217 Filed 03/29/21 Page 10 of 18




 if timely objections are filed, absent compelling reasons, it does not allow parties to

 raise at the district court stage new arguments or issues that were not presented to

 the magistrate [judge].”). Thus, Plaintiff has waived this argument regarding

 medication side effects. See id. (“Petitioner’s failure to raise this claim before the

 magistrate [judge] constitutes waiver.”).

         The Magistrate Judge considered Plaintiff’s arguments and properly noted

 that:

         Plaintiff takes issue with the ALJ’s Step Two finding that the conditions
         of diabetes, obesity, and psoriatic arthritis did not create significant
         work-related limitation (Tr. 12).

                                           ***

         [T]he ALJ’s finding that the condition of psoriatic arthritis was non-
         severe does not warrant a remand. The ALJ acknowledged Plaintiff’s
         testimony that psoriatic arthritis caused significant extremity pain (Tr.
         16, 34). The ALJ noted however, that Plaintiff’s history of treatment
         for the condition was routine and that as of May, 2018, Dr. Hukill
         observed an unremarkable gait, station, and posture (Tr. 19). June, 2013
         records note that Plaintiff experienced skin problems related to the
         condition on a sporadic basis (Tr. 260).

         More generally, the ALJ noted that Plaintiff’s claims of disabling work-
         related limitations were undermined by her November, 2012 statement
         that she was not interested in working and wanted to stay home with
         her children (Tr. 17, 338). Counseling records from 2013 state that
         Plaintiff reported that she was “very busy” taking care of her children
         and taking college courses (Tr. 281). Because the ALJ provided a well
         supported discussion of both the severe impairments and those he
         deemed non-severe, a remand on this basis is not warranted.




                                                 10
Case 2:20-cv-10034-PDB-RSW ECF No. 19, PageID.1218 Filed 03/29/21 Page 11 of 18




 (Report, PgID 1174, 1177.) Further, the ALJ properly considered the non-severe

 impairments throughout the rest of the sequential evaluation process, including the

 RFC determination. (Tr. 16-19.) See Maziarz v. Sec’y of Health & Human Servs.,

 837 F.2d 240, 244 (6th Cir. 1987) (“Since the [Commissioner] properly could

 consider claimant’s [impairment] in determining whether claimant retained

 sufficient residual functional capacity to allow him to perform substantial gainful

 activity, the [Commissioner’s] failure to find that claimant’s [impairment]

 constituted a severe impairment could not constitute reversible error.”).

       Plaintiff has failed to demonstrate any specific error in the Magistrate Judge’s

 analysis. Accordingly, Plaintiff’s Objection No. l is DENIED.

       B. Objection No. 2: The Magistrate Judge Erred in Finding That the
          Opinions of Plaintiff’s Psychiatrist Were Vague

       Plaintiff’s second Objection is that the Magistrate Judge improperly

 discounted the opinions of Plaintiff’s treating psychiatrist, Dr. Nikhil Vora, and

 incorrectly suggested that Dr. Vora’s opinions were overly vague because he did not

 express his opinions in terms of “moderate” or “marked” limitations. (Pl.’s Obj.

 PgID 1191-92.) Plaintiff notes that Dr. Vora reported that Plaintiff’s psychological

 symptoms would interfere with the attention and concentration needed to perform

 even simple work tasks at least 20% of an eight-hour workday, that Plaintiff would

 need unscheduled breaks to deal with normal work stress at least 20% of an eight-

 hour workday, and that Plaintiff is unable to handle minimal changes in a routine
                                             11
Case 2:20-cv-10034-PDB-RSW ECF No. 19, PageID.1219 Filed 03/29/21 Page 12 of 18




 work setting. (Pl.’s Obj. PgID 1191, citing Tr. 795.) Plaintiff argues that Dr. Vora’s

 percentage estimates are “far more specific and ‘concrete’ than the terms ‘moderate’

 or ‘marked’” and that the Magistrate Judge erred in finding that Dr. Vora’s opinions

 were not specific enough. (Id.)

       The Magistrate Judge properly noted that, in assessing opinions of treating

 physicians for claims filed after March 27, 2017, as in this case, the ALJ will weigh

 both treating and non-treating physician medical evaluations based on how well they

 are supported by the remainder of the record. (Report, PgID 1178, citing 20 C.F.R.

 §§ 404.1520c; 416.920c (“We will not defer or give any specific evidentiary weight,

 including controlling weight, to any medical opinion(s) or prior administrative

 finding(s), including those from your medical sources.”).) The factors to be

 considered in evaluating medical opinions include supportability and consistency

 with the record as a whole; relationship with the claimant; length of the treatment

 relationship; frequency of examinations; purpose and extent of the treating

 relationship; whether the source has examined the claimant; specialization; and any

 other factors that support or undermine the medical opinion. 20 C.F.R. §§

 404.1520c(c), 416.920c. ALJs must articulate the “most important factors of

 supportability and consistency” of the medical opinions but “are not required to[]

 explain” the consideration given to the remaining factors. 20 C.F.R. §§

 404.1520c(b); 416.920c(b).

                                              12
Case 2:20-cv-10034-PDB-RSW ECF No. 19, PageID.1220 Filed 03/29/21 Page 13 of 18




       The Magistrate Judge then found, in evaluating Dr. Vora’s opinions:

       [T]he ALJ did not err in finding psychiatrist Vora’s opinions “not
       persuasive” because they were not supported by the opinion as a whole
       and were “vague” (Tr. 21). The physical treating records repeatedly
       showing a normal psychological status stand grossly at odds with Dr.
       Vora’s disability opinions. Dr. Vora stated that due to depression,
       anxiety, and PTSD, Plaintiff experienced lack of motivation, mood
       swings, irritability, poor concentration, and difficulty interacting
       socially (Tr. 1053). While Plaintiff notes that Dr. Vora opined that
       Plaintiff would experience psychologically based interruption at least
       20 percent of the workday (Tr. 795), the ALJ noted that Dr. Vora did
       not otherwise quantify Plaintiff’s symptomology, e.g. find that she
       experienced moderate limitations in social functioning or marked
       limitations in concentration, etc. The ALJ did not err in discounting Dr.
       Vora’s opinion based on his failure to describe Plaintiff’s alleged
       limitations in more concrete terms. Torres v. Comm’r of Soc Sec, 490
       Fed Appx 748, 753, 2012 WL 3089334 (6th Cir. July 31, 2012) (ALJ
       permissibly discounted treating opinion on basis it “expressed very
       little about Torres’s actual functional capacity”). Accordingly, the
       ALJ’s finding that therapist Minger’s and Dr. Vora’s opinions were
       “not persuasive” should be upheld

 (Report, PgID 1180.)

       The Magistrate Judge thus properly discussed the “most important factors of

 supportability and consistency” of Dr. Vora’s opinions with the record as a whole,

 including his prior treatment notes, in finding that the ALJ did not err in discounting

 that opinion evidence. Plaintiff does not challenge this finding, and “[w]here the

 opinion of a treating physician is not supported by objective evidence or is

 inconsistent with the other medical evidence in the record, [the] Court generally will

 uphold an ALJ’s decision to discount that opinion.” Price v. Comm’r of Soc. Sec.,

 342 F. App’x 172, 175-76 (6th Cir. 2009).
                                              13
Case 2:20-cv-10034-PDB-RSW ECF No. 19, PageID.1221 Filed 03/29/21 Page 14 of 18




       Plaintiff instead argues that the Magistrate Judge erred when he “suggested

 that Dr. Vora’s opinions were overly vague, as he did not express his opinions in

 terms of ‘moderate’ or ‘marked’ limitations.” (Pl.’s Obj. PgID 1191-92.) The ALJ

 found that the limitations offered by Dr. Vora were “vague” because “statements

 like ‘her symptoms prevent effective functioning’ do not specifically address or

 identify which functional limitations are present,” (Tr. 21 (emphasis added)), not

 because of his opinion that Plaintiff would experience psychologically based

 interruptions at least 20% of the workday. The Magistrate Judge properly found that

 “[t]he ALJ did not err in discounting Dr. Vora’s opinion based on his failure to

 describe Plaintiff’s alleged limitations in more concrete terms.” Where a treating

 doctor’s opinions do not address the claimant’s “actual functional capacity” or

 explain “what functions the claimant would or would not be able to perform,” those

 opinions are properly discounted. See Torres v. Comm’r of Soc Sec, 490 F. App’x

 748, 753 (6th Cir. 2012) (ALJ permissibly discounted treating opinion because it

 “expressed very little about Torres’s actual functional capacity”).

       Accordingly, Plaintiff has failed to demonstrate any specific error in the

 Magistrate Judge’s analysis and Plaintiff’s second Objection DENIED.

       C. Objection #3: The Magistrate Judge Erred in Finding That Plaintiff
          Could Return to Her Past Relevant Work

       Plaintiff’s third Objection is that the Magistrate Judge erred in finding that

 Plaintiff could return to her past relevant work. (Pl.’s Obj. PgID 1192-96.) Plaintiff
                                              14
Case 2:20-cv-10034-PDB-RSW ECF No. 19, PageID.1222 Filed 03/29/21 Page 15 of 18




 asserts that the ALJ limited Plaintiff to performing simple, routine tasks, but then

 relied upon vocational testimony that Plaintiff could return to her past work as a

 cashier, which is defined by the Dictionary of Occupational Titles (“DOT”) as

 performed at reasoning level 3. (Id. PgID 1192, citing Tr. 15, 21.) Plaintiff argues

 that a limitation to “simple” work is inconsistent with reasoning level 3, and that the

 Magistrate Judge incorrectly maintained that the ALJ was not obligated to resolve

 conflict between the provisions of the DOT and the testimony of the vocational

 witness. (Id. PgID 1195.)

       Plaintiff’s argument is primarily a rehashing of the argument she made in her

 motion for summary judgment (Pl.’s Mot. PgID 1111-15), and therefore is waived.

 See Sanders, 2020 WL 5761025, at *2.

       In any event, a review of the Report shows that the Magistrate Judge

 thoroughly considered and addressed all of Plaintiff’s arguments. The Sixth Circuit

 has expressly left open “the possibility that jobs requiring reasoning level two or

 three might conflict with a claimant’s simple-task limitation,” but noted that “an ALJ

 satisfies her duty to inquire [about any conflicts] if she asks the VE whether the VE’s

 testimony is consistent with the DOT and receives an affirmative response.” Joyce

 v. Comm’r of Soc. Sec., 662 F. App’x 430, 435-36 (6th Cir. 2016). The Magistrate

 Judge recognized the “conflicting case law” regarding apparent conflicts between

 the SSA’s Vocational Expert Handbook and the DOT and concluded that the ALJ in

                                              15
Case 2:20-cv-10034-PDB-RSW ECF No. 19, PageID.1223 Filed 03/29/21 Page 16 of 18




 this case “was not obliged to develop the record further.” (Report, PgID 1183-84.)

 The Magistrate Judge correctly noted in his Report that “the ALJ asked if the

 vocational testimony was consistent with the DOT, to which the VE responded

 affirmatively.” (Report, PgID 1182, citing Tr. 44-45.) As the Magistrate Judge

 properly found, in this Circuit, the ALJ satisfies his duty of investigation by asking

 the vocational expert if his testimony conflicts with the DOT. (Report, PgID 1182,

 citing Lee v. Comm’r of Soc. Sec., 529 F. App’x 706, 715 (6th Cir. 2013).) See also

 Kyle v. Comm’r of Soc. Sec., 609 F.3d 847, 858 (6th Cir. 2010) (“[T]he ALJ asked

 the VE if her testimony was consistent with the Dictionary, and she answered that is

 was. This effectively satisfied the Commissioner’s burden.”); Staymate v. Comm’r

 of Soc. Sec., 681 F. App’x 462, 468 (6th Cir. 2017) (“We have found it sufficient to

 satisfy [the affirmative duty to inquire whether a vocational expert’s evidence

 conflicts with the information provided by the DOT] where the ALJ asks the

 vocational expert if there is a conflict.”).

       The Magistrate Judge further correctly noted that Plaintiff’s counsel

 questioned the vocational expert “at length,” but did not challenge the vocational

 expert’s testimony that Plaintiff could perform unskilled work with a reasoning level

 of three, and thus “Plaintiff’s argument regarding the VE’s testimony is waived” for

 that reason as well. (Report, PgID 1182-83, citing Ledford v. Astrue, 311 F. App’x

 746, 757 (6th Cir. 2008).) See McCarley v. Berryhill, No. 16-14036, 2018 WL

                                                16
Case 2:20-cv-10034-PDB-RSW ECF No. 19, PageID.1224 Filed 03/29/21 Page 17 of 18




 1477668, at *2 (E.D. Mich. Mar. 27, 2018) (finding waiver because “the hearing

 record does not indicate that plaintiff’s counsel objected at any time to the vocational

 expert’s testimony, nor did plaintiff’s counsel suggest that it conflicted with the DOT

 ... [i]n fact, when the ALJ offered plaintiff’s counsel the opportunity to ask questions

 of the vocational expert, counsel declined the opportunity and allowed the ALJ to

 conclude the hearing.”).

       Finally, even if the ALJ erred in failing to inquire further as to any conflict

 between a limitation to “simple” work and a reasoning level 3 position, such error is

 harmless. The Magistrate Judge found that substantial evidence shows that Plaintiff

 is capable of performing jobs requiring Level 3 reasoning, including her wide range

 of daily activities, her previous performance of a semi-skilled job, and that her

 psychological treatment records did not show any deficits in reasoning. (Report,

 PgID 1185.) Plaintiff does not challenge that finding. Because substantial evidence

 supports the ALJ’s finding that Plaintiff can perform work as a cashier, any conflict

 regarding the vocational expert’s testimony did not rise to the level of reversible

 error. See Joyce, 662 F. App’x at 437 (finding the potential conflict harmless because

 “Joyce does not argue that he is incapable of performing the work of a cashier or

 ticket seller, perhaps because the evidence suggests that he can.”).

       For these reasons, Plaintiff’s third objection is DENIED.




                                               17
Case 2:20-cv-10034-PDB-RSW ECF No. 19, PageID.1225 Filed 03/29/21 Page 18 of 18




                               IV.    CONCLUSION

        For the foregoing reasons, the Court:

        (1) OVERRULES Plaintiff’s Objections (ECF No. 17);

        (2) ADOPTS Magistrate Judge Whalen’s March 5, 2021 Report and

 Recommendation (ECF No. 16);

        (3) GRANTS the Commissioner’s Motion for Summary Judgment (ECF No.

 13);

        (4) DENIES the Plaintiff’s Motion for Summary Judgment (ECF No. 11); and

        (5) AFFIRMS the findings of the Commissioner.

 IT IS SO ORDERED.

                                                 s/Paul D. Borman
 Dated: March 29, 2021                           Paul D. Borman
                                                 United States District Judge




                                                18
